DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. (JP2014184607) in view of Horikawa et al. (JP2018102711).  Regarding claim 1, Kariya teaches a composite material for a vehicle (see paragraph [0001]) which is a layered product of a skin material and a polyurethane foam sheet (see paragraphs [0001] and [0009]).
However, Kariya does not distinctly disclose a play structure which, when the composite material for vehicles is stitched, allows the skin material to follow deformation caused by the stitching with a smooth state of a surface of the skin material maintained.  Horikawa, in a similar field of endeavor (a sewn structure), teaches a zipper tape for a zipper sewn on a garment, and specifically discloses (in paragraphs [0033]-[0034], [0047]) that the zipper tape has a main tape body portion (2) which is deliberately provided with slack in a base portion of the main tape body portion (in a relaxed state of warp yarns, with gaps between the slack yarns).  During the process, after mounting the zipper chain to the zipper tape, the zipper chain is stitched to a zipper mounted product such as a garment using a sewing machine.  The base part of the zipper chain follows the stretching of the garment created at the time of sewing, whereby the zipper chain, after stitching, can be prevented from being deformed.  It would have been obvious to one having ordinary skill in the art to modify the composite material of Kariya such that during the process of stitching, the skin material is provided with slack in the warp and weft yarns (as in Horikawa; which constitutes the play structure) so that the base can absorb the stitching and create a smooth surface after the process.

Claim(s) 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. (JP2014184607) in view of Horikawa et al. (JP2018102711) as applied above and, in further view of Yamamoto et al. (CN205368630).   Regarding claims 2, 10-11, Kariya teaches a skin material having warp and weft yarns (see paragraph [0013]); however, does not distinctly disclose the warp and/or weft yarns including two or more types of yarns having different total thickness, forming the play structure.
Yamamoto, in a similar field of endeavor, teaches a skin material having warp and weft yarns (see paragraphs [0010]-[0017]) having two or more types of yarn with different thicknesses (one weft thread can have a thickness between 56 and 330dtex, another weft can have a thickness between 22 and 56dtex, the thickness of the warp can be between 22 and 56dtex).  It would have been obvious to one having ordinary skill in the art to modify the structure of Kariya in view of Horikowa to have a skin material having multiple fibers of yarn at different thicknesses in order to create a varying pattern or aesthetic in the material.

Regarding claim 3, Kariya further teaches wherein warp yarns have a total fineness of 150-300 denier, and the weft yarns have a total fineness of 100-450 denier (see Examples 1 and 5 in Table 1, paragraph [0052]).

Regarding claims 4-5, Yamamoto further teaches wherein the weft threads consist of 2 weft threads of different thickness, the thickness of one weft thread is greater than 56 dtex and below 330 dtex, and the thickness of the other weft thread is 22 dtex or below 56 dtex (i.e. one weft yarn total denier is greater than 51 denier and below 300 denier, another weft yarn total denier is between 20-51 denier, so the weft yarn total denier difference ranges from greater than 0 denier and below 280 denier). The range of the weft yarn total denier difference thus partially overlaps with the present application. In addition, the principle of making the walk gap by weft total denier difference and by warp total denier difference is similar, so a person skilled in the art is motivated to make the walk gap with a warp having a total denier difference ranging from greater than 0 denier and below 280 denier.  A person skilled in the art knows that the greater the overall denier difference between the yarns, the greater the resulting play gap, the greater the space in which the fabric can contract with external forces, and thus the greater the ability of the resulting fabric to remain undistorted. Therefore, in order to have a larger play gap for the skin material when applied in the vehicle interior, and thus to keep the skin material flat and undistorted during sewing, those skilled in the art are also motivated to routinely select yarns having a larger difference in total denier (e.g. 50 denier or more, or 100 denier or more) as warp yarns or weft yarns for the manufacture of the skin material.

Regarding claims 6-7, Yamamoto further teaches the weft threads have a density of 30 yarns/inch or more and 70 yarns/inch or less (i.e. 30 -70/25.4 mm) and the warp threads have a density of 50 yarns/inch or more and 80 yarns/inch or less (i.e. 50 -80/25.4 mm).

Regarding claims 8-9, Kariya further teaches wherein the warp yarns and/or the weft yarns have a float length of 10 or less (see paragraph [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/               Primary Examiner, Art Unit 3636